DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims, filed 6/17/2022, are accepted and appreciated by the examiner.
Response to Arguments
Applicant’s arguments filed 6/17/2022 have been fully considered.  With regards to the 35 U.S.C. §112 (b) Rejection Applicant argues, that the limitation “individual” has been deleted.  Applicant’s amended has addressed this issue and therefore this rejection has been withdrawn.  With regards to claim 2 and the 112(b) Rejection, Applicant has cancelled claim 2 and therefore Applicant’s arguments are moot.  With regards to the 35 U.S.C. §101 Examiner acknowledges Applicant declining the DSMER Pilot Program.  With regards to the 35  U.S.C. §101 Rejection Applicant argues that the claims on the present application do not fall within any of the groupings enumerated in the 2019 101 Guidelines.  However Examiner respectfully disagrees.   The limitations in the claim recites “calculating, calculating, multiplying” which are viewed as a mathematical concept.  Applicant further notes that “Examiners should consider whether the claim at issue recites additional elements that integrate the abstract idea into a practical application under Prong Two of revised Step 2A”.  As shown below the claims do not recite additional elements and therefore there are no additional elements that integrate the abstract idea into a practical application.  Applicant argues that “The Examiner has not addressed Step 2B of the 2019 101 Guidelines in the Office Action with regard to any of independent claims 1, 9, and 10 of the present application.”  Examiner notes that Step 2B is with regards to “Does the Claim recite additional elements that amount to significantly more than the judicial exception?”  As noted below  Claim 1 does not recite any additional elements and therefore there are no additional elements that amount to significantly more than the judicial exception.  Claims 9,10 recite additional elements that are viewed as a generic processor and are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component, and therefore not significantly more than the judicial exception.  With regards to the 35 U.S.C. §103 Rejection, Applicant’s arguments are moot in view of the new grounds of rejection as necessitated by Applicant’s amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.	Claims 1, 9 , 10 recite “the posterior probability are calculated by narrowing down the information contained in the factor table to information relating to any event and any factor that are associated with the sensor measurement value having a greater signal-to-noise ratio gain value than the reference value”.  The claims are directed to any event and any factor that are associated with the sensor measurement value having a greater signal-to-noise ration gain value than the reference value.  As claimed the claim encompasses events and factors that Applicant had not envisioned since it can be any event and any factor that are associated with the sensor measurement value.  The “any events and any factors” are not required to be related to the “plurality of factors for a plurality of events”, and therefore fails the written description requirement.	A claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement "Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).	Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 			With respect to Claims 1, 9, 10 the limitations	calculating, based on a factor table indicating an individual occurrence frequency of a plurality of factors for a plurality of events, a prior probability that is a probability for each of the plurality of factors to occur; 	calculating a posterior probability that is a probability for a certain event to be caused by a certain factor of the plurality of factors; and 	multiplying the posterior probability by a weighting coefficient relating to a signal-to-noise ratio gain value of a sensor measurement value, and calculating an index indicating an occurrence probability for each combination of the plurality of factors and the plurality of events.	wherein in the step of calculating the prior probability, information relating to the plurality of events and the plurality of factors that are associated with a sensor measurement value having a greater signal-to-noise ratio gain value than a reference value is extracted from among information contained in the factor table and used so that the prior probability and the posterior probability are calculated by narrowing down the information contained in the factor table to information relating to any event and any factor that are associated with the sensor measurement value having a greater signal-to-noise ratio gain value than the reference value.
	This limitation is directed to an abstract idea and would fall within the “Mathematical Concept” grouping of abstract ideas.  This interpretation is supported in the specification as shown by an explicit recitation of an equation corresponding to the claimed limitation.	Accordingly, the claim recites an abstract idea.	This judicial exception is not integrated into a practical application.	The claim does not recite any additional elements	As claimed the invention seems to imply that any event could be applied to the judicial exception.  If one of ordinary skill in the art wanted to implement the invention, he/she would need to know what event data is gathered in order to understand what practical application the claims are directed to.		As such Examiner does NOT view that the claims 		-Improve the functioning of a computer, or to any other technology or technical field 
	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
	-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo	Examiner notes that with respect to Claim 9 the additional elements of 	a prior probability calculating unit	a posterior probability calculating unit	an index calculating unit	are viewed as a generic processor and are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.	The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
	vi. A Web browser’s back and forward button functionality, Internet Patent Corp. 	v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).	Similarly with respect to claim 10 the additional element of	A non-transitory computer readable storage medium storing a program
	for causing a computer to execute the procedures of	is recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.	Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way.  As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception.	Dependent claims 3-8 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below:  there is no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea).  	Claims 3-8 further limit the abstract idea with an abstract idea and thus the claims are still directed to an abstract idea without significantly more.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-6, 8-10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US 2014/0198991 A1) in view of Cao (CN106653043A) and Zhang (CN 10589649 A).Examiner notes that the paragraphs from the English translation will be cited with reference to Cao (CN106653043A) and Zhang (CN 10589649 A).
	With respect to Claim 1 Sasaki teaches	An anomaly factor estimation method, comprising the steps of: 	calculating, based on a factor table indicating an individual occurrence frequency of a plurality of factors for a plurality of events, a prior probability that is a probability for each of the plurality of factors to occur (See Fig 5A and 5B); 	calculating a posterior probability that is a probability for a certain event to be caused by a certain factor of the plurality of factors (See Fig 1 Component Posterior Probabilities); and 	multiplying the posterior probability by a weighting coefficient (See Para[0047]-[0048]), and calculating an index indicating an occurrence probability for each combination of the plurality of factors and the plurality of events (See Expression 4-6).	However Sasaki is silent to the language of	relating to a signal-to-noise ratio gain value of a sensor measurement value	wherein in the step of calculating the prior probability, information relating to the
plurality of events and the plurality of factors that are associated with a sensor measurement value having a greater signal-to-noise ratio gain value than a reference value is extracted from among information contained in the factor table and used so that the prior probability and the posterior probability are calculated by narrowing down the information contained in the factor table to information relating to any event and any factor that are associated with the sensor measurement value having a greater signal-to-noise ratio gain value than the reference value.	Nevertheless Cao teaches	relating to a signal-to-noise ratio gain value of a sensor measurement value (See Equation 4 and Para[0074])	However Cao is silent to the language of	wherein in the step of calculating the prior probability, information relating to the
plurality of events and the plurality of factors that are associated with a sensor measurement value having a greater signal-to-noise ratio gain value than a reference value is extracted from among information contained in the factor table and used so that the prior probability and the posterior probability are calculated by narrowing down the information contained in the factor table to information relating to any event and any factor that are associated with the sensor measurement value having a greater signal-to-noise ratio gain value than the reference value.	Nevertheless Zhang teaches	wherein in the step of calculating the prior probability, information relating to the
plurality of events and the plurality of factors that are associated with a sensor measurement value having a greater signal-to-noise ratio gain value than a reference value is extracted from among information contained in the factor table and used so that the prior probability and the posterior probability are calculated by narrowing down the information contained in the factor table to information relating to any event and any factor that are associated with the sensor measurement value having a greater signal-to-noise ratio gain value than the reference value (See Para[0038]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sakaki and relate to a signal-to-noise ratio gain value of a sensor measurement value such as that of Cao.	One of ordinary skill would have been motivated to modify Sasaki because Sasaki teaches that various type of weighting schemes are available and using one relating to a signal-to-noise ratio gain value such as that of Cao would increase stability and reduce distortion.	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sasaki and narrow down information such as that of Zhang.	One of ordinary skill would have been motivated to modify Sasaki because narrowing down information by filtering noisy data would produce more accurate results because less noise would be included in the calculation.

	With respect to Claim 3 Sasaki teaches	The anomaly factor estimation method according to claim 1, 	wherein in the step of calculating the posterior probability, the posterior probability is calculated using the prior probability of each of the plurality of factors and a likelihood that is a probability for each of the plurality of events to occur due to each of the plurality of factors (See Fig 5A and 5B).

	With respect to Claim 4 Sasaki is silent to the language of	The anomaly factor estimation method according to claim 1, 	wherein the weighting coefficient is a coefficient set based on an excess amount of the signal-to-noise ratio gain value relative to a threshold value.	Nevertheless Cao teaches	wherein the weighting coefficient is a coefficient set based on an excess amount of the signal-to-noise ratio gain value relative to a threshold value (See Equation 4 and Para[0074])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sakaki wherein the weighting coefficient is a coefficient set based on an excess amount of the signal-to-noise ratio gain value relative to a threshold value such as that of Cao.	One of ordinary skill would have been motivated to modify Sasaki because Sasaki teaches that various type of weighting schemes are available and using one relating to a signal-to-noise ratio gain value such as that of Cao would increase stability and reduce distortion.	With respect to Claim 5 Sasaki teaches	The anomaly factor estimation method according to claim 1, 	wherein the index indicating the occurrence probability is an occurrence probability of each of the plurality of factors when a certain event has occurred (See Fig 5A and 5B), and 	the occurrence probability of each of the plurality of factors is calculated by dividing a subtotal value that is obtained by subtotaling a multiplied value between the posterior probability and the weighting coefficient for each of the plurality of factors by a total value that is a value obtained by totaling the subtotal values for all of the plurality of factors (See Fig 5A and 5B,  Examiner has interpreted the concept of a probability as a subtotal value divided by the total value.).

	With respect to Claim 6 Sasaki teaches	The anomaly factor estimation method according to claim 5, further comprising the step of: 	ranking the occurrence probability of each of the plurality of factors in descending order and outputting a high-ranking factor among the plurality of factors. (See Fig 5B)

	With respect to Claim 8 Sasaki teaches	The anomaly factor estimation method according to claim 1, further comprising the step of: 	selecting the factor table to use in computation from among a plurality of the factor tables, each of the plurality of factor tables being for an individual process (See Fig 5A and 5B).

	With respect to Claim 9 Sasaki teaches	An anomaly factor estimating device, comprising: 	a prior probability calculating unit configured to calculate, based on a factor table indicating an individual occurrence frequency of a plurality of factors for a plurality of events, a prior probability that is a probability for each of the plurality of factors to occur (See Fig 5A and 5B); 		a posterior probability calculating unit configured to calculate a posterior probability that is a probability for a certain event among the plurality of events to be caused by a certain factor among the plurality of factors (See Fig 1 Component Posterior Probabilities); and 	an index calculating unit configured to multiply the posterior probability by a weighting coefficient (See Para[0047]-[0048]), and calculate an index indicating an occurrence probability for each combination of the plurality of factors and the plurality of events (See Expression 4-6).	However Sasaki is silent to the language of	relating to a signal-to-noise ratio gain value of a sensor measurement value	wherein in the step of calculating the prior probability, information relating to the
plurality of events and the plurality of factors that are associated with a sensor measurement value having a greater signal-to-noise ratio gain value than a reference value is extracted from among information contained in the factor table and used so that the prior probability and the posterior probability are calculated by narrowing down the information contained in the factor table to information relating to any event and any factor that are associated with the sensor measurement value having a greater signal-to-noise ratio gain value than the reference value.	Nevertheless Cao teaches	relating to a signal-to-noise ratio gain value of a sensor measurement value (See Equation 4 and Para[0074])	However Cao is silent to the language of	wherein in the step of calculating the prior probability, information relating to the
plurality of events and the plurality of factors that are associated with a sensor measurement value having a greater signal-to-noise ratio gain value than a reference value is extracted from among information contained in the factor table and used so that the prior probability and the posterior probability are calculated by narrowing down the information contained in the factor table to information relating to any event and any factor that are associated with the sensor measurement value having a greater signal-to-noise ratio gain value than the reference value.	Nevertheless Zhang teaches	wherein in the step of calculating the prior probability, information relating to the
plurality of events and the plurality of factors that are associated with a sensor measurement value having a greater signal-to-noise ratio gain value than a reference value is extracted from among information contained in the factor table and used so that the prior probability and the posterior probability are calculated by narrowing down the information contained in the factor table to information relating to any event and any factor that are associated with the sensor measurement value having a greater signal-to-noise ratio gain value than the reference value (See Para[0038]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sakaki and relate to a signal-to-noise ratio gain value of a sensor measurement value such as that of Cao.	One of ordinary skill would have been motivated to modify Sasaki because Sasaki teaches that various type of weighting schemes are available and using one relating to a signal-to-noise ratio gain value such as that of Cao would increase stability and reduce distortion.	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sasaki and narrow down information such as that of Zhang.	One of ordinary skill would have been motivated to modify Sasaki because narrowing down information by filtering noisy data would produce more accurate results because less noise would be included in the calculation.


	With respect to Claim 10 Sasaki teaches	A non-transitory computer readable storage medium storing a program for causing a computer to execute the procedures of (See Fig 11): 	calculating, based on a factor table indicating an individual occurrence frequency of a plurality of factors for a plurality of events, a prior probability that is a probability for each of the plurality of factors to occur (See Fig 5A and 5B); 	calculating a posterior probability that is a probability for a certain event among the plurality of events to be caused by a certain factor among the plurality of factors (See Fig 1 Component Posterior Probabilities); and 	multiplying the posterior probability by a weighting coefficient (See Para[0047]-[0048]), and calculating an index indicating an occurrence probability for each combination of the plurality of factors and the plurality of events (See Expression 4-6).	However Sasaki is silent to the language of	relating to a signal-to-noise ratio gain value of a sensor measurement value	wherein in the step of calculating the prior probability, information relating to the
plurality of events and the plurality of factors that are associated with a sensor measurement value having a greater signal-to-noise ratio gain value than a reference value is extracted from among information contained in the factor table and used so that the prior probability and the posterior probability are calculated by narrowing down the information contained in the factor table to information relating to any event and any factor that are associated with the sensor measurement value having a greater signal-to-noise ratio gain value than the reference value.	Nevertheless Cao teaches	relating to a signal-to-noise ratio gain value of a sensor measurement value (See Equation 4 and Para[0074])	However Cao is silent to the language of	wherein in the step of calculating the prior probability, information relating to the
plurality of events and the plurality of factors that are associated with a sensor measurement value having a greater signal-to-noise ratio gain value than a reference value is extracted from among information contained in the factor table and used so that the prior probability and the posterior probability are calculated by narrowing down the information contained in the factor table to information relating to any event and any factor that are associated with the sensor measurement value having a greater signal-to-noise ratio gain value than the reference value.	Nevertheless Zhang teaches	wherein in the step of calculating the prior probability, information relating to the
plurality of events and the plurality of factors that are associated with a sensor measurement value having a greater signal-to-noise ratio gain value than a reference value is extracted from among information contained in the factor table and used so that the prior probability and the posterior probability are calculated by narrowing down the information contained in the factor table to information relating to any event and any factor that are associated with the sensor measurement value having a greater signal-to-noise ratio gain value than the reference value (See Para[0038]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sakaki and relate to a signal-to-noise ratio gain value of a sensor measurement value such as that of Cao.	One of ordinary skill would have been motivated to modify Sasaki because Sasaki teaches that various type of weighting schemes are available and using one relating to a signal-to-noise ratio gain value such as that of Cao would increase stability and reduce distortion.	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sasaki and narrow down information such as that of Zhang.	One of ordinary skill would have been motivated to modify Sasaki because narrowing down information by filtering noisy data would produce more accurate results because less noise would be included in the calculation.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US 2014/0198991 A1) in view of Cao (CN106653043A) and Zhang (CN 10589649 A) as applied to claim 1 above, and further in view of Suzuki (US 2020/0387418 A1) .

	With respect to Claim 7 Sasaki is silent to the language of	The anomaly factor estimation method according to claim 1, further comprising the steps of: 	monitoring a Mahalanobis distance that is based on the sensor measurement value; and 	acquiring the signal-to-noise ratio gain value in a case where an abnormal event among the plurality of events is detected based on the Mahalanobis distance.	Nevertheless Suzuki teaches	monitoring a Mahalanobis distance that is based on the sensor measurement value; and  (See Para[0059],[0168])	acquiring the signal-to-noise ratio gain value in a case where an abnormal event among the plurality of events is detected based on the Mahalanobis distance (Examiner views this limitation as a suggestion for a hypothetical case.  Such a case is not required by the claims).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sasaki and monitor a Mahalanobis distance that is based on the sensor measurement value such as that of Suzuki.	One of ordinary skill would have been motivated to modify Sasaki because monitoring a Mahalanobis distance would indicate how far a feature value is from a normal value in a feature value space, and thus help identify an anomaly.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863